  Case 1:18-cv-00950-LO-JFA Document 652 Filed 12/17/19 Page 1 of 2 PageID# 27280


                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                         Plaintiff(s),
                    v.
                                                                       JURY TRIAL
COX COMMUNICATIONS, INC,                                             Case No. 1:18CV950
et al.
                                         Defendant(s).


HONORABLE LIAM O’GRADY presiding                                      Court Reporter:   N. Linnell/ A.
                                                                                        Thomson
Deputy Clerk: Amanda                                                     Court Time:    9:06 – 11:00
Proceeding Held: December 17, 2019                                                      11:21 – 1:01
                                                                                        2:16 – 4:06
                                                                                        4:46 – 5:17

                                                                  Total Time in Court   5 hr. 54 min.
Appearances:

    Plaintiff(s):        Scott Zebrak, Matthew Oppenheim, Jeffrey Gould, Lucy Noyola, Jia Rye, Andrew
                         Guerra, Michael Druckman

    Defendant(s): Thomas Buchanan, Michael Elkin, Jennifer Golinveaux, Thomas Lane, Sean
                  Anderson, Cesie Alvarez, Thomas Kearney, Michael Brody, Diana Leiden, Geoffrey
                  Eaton


Day 11
9:06 a.m. – Court resumes.
9:07 a.m. – Counsel argue objections.
9:30 a.m. – Court admits registrations provisionally (PX612-8478).
9:41 a.m. – Motion to preclude exhibits is granted.
9:44 a.m. – Jury returns to the courtroom.
9:45 a.m. – Mr. Elkin calls witness Sanford (Sandy) Mencher. Witness sworn. Begin direct-exam.
10:17 a.m. – Mr. Elkin concludes.
10:22 a.m. – Mr. Gould begins cross-exam.
10:59 a.m. – Mr. Gould concludes. Witness excused.
10:59 a.m. – Jury excused.
11:00 a.m. – Court recesses.
11:21 a.m. – Court resumes.
11:22 a.m. – Counsel argue objections.
11:24 a.m. – Jury returns to the courtroom.
  Case 1:18-cv-00950-LO-JFA Document 652 Filed 12/17/19 Page 2 of 2 PageID# 27281


11:25 a.m. – Mr. Buchanan calls witness Christian Tregillis. Witness sworn. Begin direct-exam.
12:48 p.m. – Mr. Buchanan concludes.
12:49 p.m. – Mr. Zebrak begins cross-exam.
1:01 p.m. – Jury excused.
1:01 p.m. – Court recesses.
2:16 p.m. – Court resumes.
2:17 p.m. – Jury returns to the courtroom.
2:17 p.m. – Mr. Zebrak continues with cross-exam of witness.
2:34 p.m. – Mr. Zebrak concludes.
2:34 p.m. – Mr. Buchanan begins re-direct exam.
2:40 p.m. – Mr. Buchanan concludes. Witness excused.
2:49 p.m. – Court denies both parties Rule 50 motions.
2:50 p.m. – Defendant’s rest.
2:51 p.m. – Mr. Zebrak calls rebuttal witness Terrence McGarty Jr. Witness sworn. Begin direct-exam.
3:26 p.m. – Mr. Zebrak concludes.
3:27 p.m. – Mr. Buchanan begins cross-exam.
3:34 p.m. – Mr. Buchanan concludes. Witness excused.
3:35 p.m. – Plaintiff’s rest their rebuttal case.
3:36 p.m. – Jury excused.
3:36 p.m. – Court and counsel discuss jury instructions and verdict form.
3:57 p.m. – Court finds that jury should be able to deliberate on the 10,017.
3:59 p.m. – Court does not give mitigation instruction.
4:06 p.m. – Court recesses.
4:46 p.m. – Court resumes.
4:47 p.m. – Jury returns to the courtroom.
4:48 p.m. – Court charges the jury.
5:13 p.m. – Jury excused for the day.
5:14 p.m. – Court and counsel discuss jury verdict.
5:17 p.m. – Court recesses for the day.
